Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 1 of 14 PageID #: 828




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

     TAMIKA G. 1                                                )
                                     Plaintiff,                 )
                                                                )
                            v.                                  )
                                                                )       Case No. 1:19-cv-01888-TWP-TAB
     ANDREW M. SAUL, Commissioner of the                        )
     Social Security Administration,                            )
                                                                )
                                     Defendant.                 )

        ENTRY OVERRULING OBJECTION, ADOPTING REPORT AND
  RECOMMENDATION AND AFFIRMING THE DECISION OF THE COMMISSIONER

          This matter is before the Court on Plaintiff Tamika G.'s Objection to the Magistrate Judge's

 Report and Recommendation, (Filing No. 18), recommending that the decision of the

 Commissioner be affirmed. (Filing No. 17.) For the reasons set forth below, the Court overrules

 Tamika G.'s objections, adopts the Report and Recommendation, and affirms the decision of the

 Commissioner.

                                            I.     BACKGROUND

          Tamika G. voiced no objections to the procedural and factual background of this matter

 detailed in the Magistrate Judge's Report and Recommendation, (Filing No. 18 at 2). Accordingly,

 the Court adopts those facts in this Entry and additional facts as necessary will be added.

          In May 2015, Tamika G. filed a Title II applications for Social Security Disability

 Insurance Benefits (“DIB”) under Title II of the Social Security Act (“the Act”) and Supplemental

 Security Income (“SSI”) under Title XVI of the Act. (Filing No. 8.) In her application, she asserted



 1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
 Case Management Committee of the Administrative Office of the U.S. Courts, the Southern District of Indiana uses
 only the first name and last initial of non-governmental parties in its Social Security judicial review opinions.
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 2 of 14 PageID #: 829




 impairments of lupus, fibromyalgia, arthritis, obesity, and bilateral carpal tunnel syndrome (mild).

 (Filing No. 6-2, at 19.) After denials at the initial and reconsideration levels, she filed a request for

 a hearing before an Administrative Law Judge. A hearing was held on January 16, 2018, before

 Administrative Law Judge Jody Hilger Odell ("the ALJ") in Indianapolis, Indiana. Tamika G.

 appeared in person and by counsel, a vocational expert also appeared. At her hearing, she amended

 her alleged onset date to April 1, 2017, due to full time work activity that reached substantial

 gainful levels in 2015, 2016 and early 2017. She was thirty seven (38) years old as of her amended

 onset date. On June 25, 2018 the ALJ issued a decision denying Tamika G. benefits, determining

 that she was not disabled.

         The ALJ properly considered Tamika G.'s claim for benefits according to 20 C.F.R. §

 404.1520(a). First, the ALJ found Tamika G. met the insured status requirements of the Act

 through December 31, 2021. Subsequently, at step one, the ALJ determined that Tamika G. had

 not engaged in substantial gainful activity since April 1, 2017, the amended alleged onset date. At

 step two, the ALJ found that Tamika G. had the following severe impairments: lupus,

 fibromyalgia, arthritis, obesity, and bilateral carpal tunnel syndrome (mild). (Filing No. 6-2 at 19.)

 At step three, the ALJ determined that Tamika G. did not have an impairment or combination of

 impairments that met or medically equaled the severity of one of the listed impairments in 20 CFR

 Part 404, Subpart P, Appendix 1.

         Before proceeding to Step 4, the ALJ determined that Tamika G. had a residual functional

 capacity ("RFC) to perform sedentary work with the following limitations:

         NEVER unprotected heights, moving mechanical parts, or operate motor vehicle.
         [Tamika G.] can OCCASIONALLY: climb ramps and stairs; balance; stoop; kneel;
         crouch; crawl. She can NEVER: climb ladders, ropes, or scaffolds. [Tamika G.]
         can FREQUENTLY perform handling and/or fingering bilaterally. She must have
         the option to sit or stand every 30 minutes, assume one minute to transition.



                                                    2
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 3 of 14 PageID #: 830




 (Filing No. 6-2 at 21 (emphases in original).) Next, at step four, the ALJ determined that Tamika

 G. was unable to perform any past relevant work.

        Finally, at step five, the ALJ found, in considering Tamika G.'s age, education, work

 experience, and RFC, that jobs existed in significant numbers in the national economy. The ALJ

 determined that although Tamika G. was unable to perform any past relevant work, she could

 perform work, including sorter, table worker, and ink printer. Id. at 27. The ALJ concluded that

 Tamika G. was not disabled. She argues on appeal that the ALJ erred by ignoring evidence of her

 headaches, failing to properly consider the medical opinion of a treating physician, and in

 evaluating her subjective symptoms. (Filing No. 18 at 2-7.)

        On August 7, 2019, Tamika G. filed a Brief in support of her appeal of the Administrative

 Law Judge’s decision denying her applications for DIB and SSI benefits. (Filing No. 8.) Pursuant

 to 28 U.S.C § 636, the Court referred the matter to the Magistrate Judge (Filing No. 16), who

 submitted his Report and Recommendation on June 17, 2020. The Magistrate Judge determined

 the ALJ adequately assessed all of Tamika G.'s functional limitations, and any error in her analysis

 of Tamika G.'s headaches was harmless; properly considered the medical opinion of treating

 physician Dr. Basom; and did not patently err in her evaluation of Tamika G.'s subjective

 symptoms. Accordingly, the Magistrate Judge recommended that Tamika G.'s brief in support of

 appeal and request for remand should be denied. Tamika G. filed a timely objection. (Filing No.

 18.)

                                    II. LEGAL STANDARD

 A.     Review of the Magistrate Judge’s Report and Recommendation

        A district court may assign dispositive matters to a magistrate judge, in which case the

 magistrate judge may submit to the district judge only a report and recommended disposition,



                                                  3
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 4 of 14 PageID #: 831




 including any findings of fact. 28 U.S.C. § 636(b)(1)(B) (2012); Fed. R. Civ. P. 72(b)(1). See

 also Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 760 (7th Cir. 2009). The magistrate

 judge’s recommendation on a dispositive matter is not a final order, and the district judge makes

 the ultimate decision to “accept, reject, or modify” the findings and recommendations, and the

 district court need not accept any portion as binding. 28 U.S.C. § 636(b)(1) (2012); Fed. R. Civ.

 P. 72(b)(3). See also Schur, 577 F.3d at 760-61.

        After a magistrate judge makes a report and recommendation, either party may object

 within fourteen days of being served with a copy of the same. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

 P. 72(b)(2). When a party raises specific objections to findings and recommendations made within

 the magistrate judge’s report, the district court is required to review those objections de novo,

 determining for itself whether the magistrate judge’s decisions as to those issues are supported by

 substantial evidence or were the result of an error of law. 28 U.S.C. § 636(b)(1) (2012); Fed. R.

 Civ. P. 72(b)(3). See also Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). The

 court may, however, defer to those conclusions to which timely objections have not been raised

 by a party. Schur, 577 F.3d at 760-61. Further, if a party fails to object to a magistrate judge’s

 report and recommendation, or objects on some issues and not others, the party waives appellate

 review of the issues to which the party has not objected. Johnson, 170 F.3d at 739.

 B.     Standard on Judicial Review

        Under the Act, a claimant may be entitled to benefits only after he establishes that he is

 disabled. Disability is defined as the "inability to engage in any substantial gainful activity by

 reason of any medically determinable physical or mental impairment which can be expected to

 result in death or which has lasted or can be expected to last for a continuous period of not less

 than 12 months." 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must demonstrate



                                                 4
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 5 of 14 PageID #: 832




 that his physical or mental limitations prevent him from doing not only his previous work but any

 other kind of gainful employment which exists in the national economy, considering his age,

 education, and work experience. 42 U.S.C. § 423(d)(2)(A).

          The Commissioner employs a five-step sequential analysis to determine whether a claimant

 is disabled. At step one, if the claimant is engaged in substantial gainful activity, he is not disabled

 despite his medical condition and other factors. 20 C.F.R. § 404.1520(a)(4)(i). 2 At step two, if

 the claimant does not have a "severe" impairment that also meets the durational requirement, he is

 not disabled. 20 C.F.R. § 404.1520(a)(4)(ii). A severe impairment is one that "significantly limits

 [a claimant's] physical or mental ability to do basic work activities." 20 C.F.R. § 404.1520(c). At

 step three, the Commissioner determines whether the claimant's impairment or combination of

 impairments meets or medically equals any impairment that appears in the Listing of Impairments,

 20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

 duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

          If the claimant's impairments do not meet or medically equal one of the impairments on

 the Listing of Impairments, then his residual functional capacity will be assessed and used for the

 fourth and fifth steps. See 20 C.F.R. § 404.1520(a)(4)(iv)-(v). Residual functional capacity is the

 "maximum that a claimant can still do despite his mental and physical limitations." Craft v. Astrue,

 539 F.3d 668, 675-76 (7th Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1); Social Security Ruling

 ("SSR") 96-8p (S.S.A. July 2, 1996), 1996 WL 374184). At step four, if the claimant is able to

 perform his past relevant work, he is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv). At the fifth and

 final step, it must be determined whether the claimant can perform any other work, given his RFC



 2
  The Code of Federal Regulations contains separate, parallel sections concerning DIB and SSI, which are identical in
 most respects. See, e.g., 20 C.F.R. § 416.920(a)(4)(i). The Court will take care to detail any substantive differences
 that are applicable to the case but will not always reference the parallel section.

                                                           5
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 6 of 14 PageID #: 833




 and considering his age, education, and past work experience. 20 C.F.R. § 404.1520(a)(4)(v). The

 claimant is not disabled if he can perform any other work in the relevant economy. Id.

         The combined effect of all the impairments of the claimant shall be considered throughout

 the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

 claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec'y

 of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

         When an applicant appeals an adverse benefits decision, this Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

 the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

 the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion." Id. (quotation omitted). Because the ALJ

 "is in the best position to determine the credibility of witnesses," Craft, 539 F.3d at 678, this Court

 must accord the ALJ's credibility determination "considerable deference," overturning it only if it

 is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations

 omitted).

         If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

 decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

 decision is not supported by substantial evidence, a remand for further proceedings is typically the

 appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

 award of benefits "is appropriate only where all factual issues have been resolved and the record

 can yield but one supportable conclusion." Id. (citation omitted).




                                                    6
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 7 of 14 PageID #: 834




                                          III.     DISCUSSION

        In her Objection to the Report and Recommendation, Tamika G. argues that the Magistrate

 Judge erred in calling the ALJ's ignorance of her headaches a “harmless error,” erred in the

 assessment of the treating physician opinion, and erred in not finding that the ALJ failed to

 articulate her application of SSR 16-3p in accessing Tamika G.'s symptoms. (Filing No. 18.) The

 Commissioner did not respond to the Objection. The Court will discuss each objection in turn.

 A.     The ALJ Did Not Ignore Evidence of Headaches and Any Error is Harmless

        Tamika G. argues the ALJ was required, but failed, to discuss her headaches when making

 her RFC determination before proceeding to Step 4 in the sequential evaluation process. As noted

 by the Magistrate Judge, Tamika G. improperly conflates symptoms and the diagnosis of an

 impairment with functional limitations.         (Filing No. 17 at 4.)   While Tamika G. correctly

 recognizes that an ALJ must consider all of a plaintiff's impairments in assessing RFC and ability

 to engage in and maintain employment, including those that are not severe, Tamika G. cites to no

 specific findings in the record of functional limitations that the ALJ failed to address.

        At step two, the ALJ found that Tamika G.'s severe impairments included lupus,

 fibromyalgia, arthritis, obesity, and mild bilateral carpal tunnel syndrome. (Filing No. 6-2 at 19.)

 In her appeal and objection, Tamika G. argues the ALJ ignored her frequent complaints of and

 treatment for headaches. (Filing No. 8 at 22.) She contends the ALJ made only one reference

 that she reported a new onset of headaches in May 2017—and failed to address them as a medically

 determinable impairment. Id. at 23. Contrary to Tamika G.'s assertions, the ALJ complied with

 the agency’s regulatory requirements by giving specific reasons for evaluating Tamika G.'s

 symptoms, and provided an evidentiary basis for her symptom evaluation findings (Filing No. 6-

 2 at p. 21-25.) In discussing Tamika G.'s arguments surrounding her pain, symptoms and medical



                                                    7
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 8 of 14 PageID #: 835




 source opinions, the ALJ cited Tamika G.'s testimony that "she reported a new onset of headaches

 in May 2017, and expressed concern over back and hip pain in June 2017. (Filing No. 6-2 at 22.)

        As noted above, the ALJ is instructed to consider a claimant's medications and response to

 treatment when evaluating subjective symptoms. At her hearing, when the ALJ asked about

 headaches, Tamika G. testified that she got headaches from being in the sun too long, and from

 taking Plaquenil medication. (Filing No. 6-2 at 50.) She testified that she got the headaches once

 a week, and on those days, had to skip work, and she took medication for headache pain. Id. In

 the decision, the ALJ considered that Plaquenil medication was stopped a few months later, in

 July 2017, due to concerns about the side effects, which included eye problems and headaches

 (Filing No. 6-2 at p. 22.) This evidence reasonably cast doubt on Tamika G.'s claim that she had a

 disabling degree of limitation related to headaches. Based on these findings, the Court can trace

 the ALJ's logic for concluding that Tamika G. would have been able to sustain work with certain

 limitations.

        Moreover, the Court agrees with the Magistrate Judge that even if it was error for the ALJ

 to fail to discuss Tamika G.'s headaches and their impact in more detail, she has not shown that

 this omission is grounds for remand. This is because the ALJ evaluated all of Tamika G.'s

 impairments, as well as her subjective symptoms, and concluded that Tamika G. should be limited

 to sedentary work with many additional postural, environmental hazard, and manual limitations.

 (Filing No. 6-2 at 21.) The Court concurs with the Magistrate Judge that Tamika G. has not

 explained what further limitations her headaches may have required. She cites no evidence of any

 limits related to headaches that the ALJ left out, and cites no medical source opinions that the ALJ

 failed to consider. Tamika G. bears the burden of production and persuasion at steps one through

 four. See 42 U.S.C. § 423(d)(5)(A) (“An individual shall not be considered to be under a disability



                                                  8
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 9 of 14 PageID #: 836




 unless he furnishes such medical and other evidence of the existence thereof.”); 20 C.F.R. §

 404.1512(a) (“In general, you have to prove to us that you are . . . disabled.”); Eichstadt v. Astrue,

 534 F.3d 663, 668 (7th Cir. 2008). Because she points to no evidence of any additional limitations

 that were supposedly ignored and cites no medical source opinions that the ALJ failed to consider,

 any error was harmless.

 B.     The ALJ Gave Proper Consideration to the Treating Physician

        Next, Tamika G. contends that while the ALJ did summarize her treating physician's

 opinion, she failed to provide an adequate explanation as to why his opinion was only given partial

 weight and not deemed reliable in relation to his recommended physical limitations. Specifically,

 Tamika G. challenges the evidence regarding her absenteeism and the total duration that she could

 sit, stand, and/or walk during an eight-hour workday. (Filing No. 8 at 26.) Moreover, Tamika G.

 argues that the ALJ's analysis "wholly fails to recognize the special deference that must be

 attributed to the treating medical source opinions when the ALJ elected not to accord them

 controlling weight." (Filing No. 8 at 28.)

         In Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011) (quoting 20 C.F.R. § 404.1527(c)(2)),

 the Seventh Circuit held that a "treating doctor's opinion receives controlling weight if it is 'well-

 supported' and 'not inconsistent with the other substantial evidence' in the record." See Punzio v.

 Astrue, 630 F.3d 704, 710 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir.

 2010). "An ALJ must offer 'good reasons' for discounting the opinion of a treating

 physician." Scott, 647 F.3d at 739 (citing Martinez v. Astrue, 630 F.3d 693, 698 (7th Cir. 2011);

 Campbell, 627 F.3d at 306). "And even if there had been sound reasons for refusing to give [a

 treating physician's] assessment controlling weight, the ALJ still would have been required to

 determine what value the assessment did merit." Scott, 647 F.3d at 740 (citing Larson v. Astrue,



                                                   9
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 10 of 14 PageID #: 837




  615 F.3d 744, 751 (7th Cir. 2010)). "If an ALJ does not give a treating physician's opinion

  controlling weight, the regulations require the ALJ to consider the length, nature, and extent of the

  treatment relationship, frequency of examination, the physician's specialty, the types of tests

  performed, and the consistency and supportability of the physician's opinion." Scott, 647 F.3d at

  740 (citing Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009)); see 20 C.F.R. §

  404.1527(c). However, so long as the ALJ "minimally articulates" her reasoning for discounting

  a treating source opinion, the Court must uphold the determination. See Elder v. Astrue, 529 F.3d

  408, 415-16 (7th Cir. 2008) (affirming denial of benefits where ALJ discussed only two of the

  relevant factors laid out in 20 C.F.R. § 404.1527).

         The Commissioner argues that the ALJ did not model her RFC finding on the opinion of

  any one doctor, but rather on the record as a whole and contends that the ALJ adequately explained

  her reasoning for giving partial weight to Dr. Basom's opinion, noting where it was inconsistent

  with Dr. Basom's own treatment notes and examination findings, as well as other doctors' treatment

  and examination findings and Tamika G.'s part-time work performance. (Filing No. 13, at 13-14.)

         As explained by the Magistrate Judge in his recommendation, the RFC finding is the

  responsibility of the ALJ, and in making that finding, the ALJ must build a logical bridge from her

  evidence to her conclusion. See, e.g., Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013) ("In

  rendering a decision, an ALJ must build a logical bridge from the evidence to his conclusion, but

  he need not provide a complete written evaluation of every piece of testimony and evidence."

  (Internal citation and quotation marks omitted)). The ALJ need not model her RFC finding on any

  one doctor's opinions, but rather may base it on the entire record. And that is precisely what the

  ALJ did in this case. Here, the ALJ built a logical bridge from the evidence to her conclusion that

  Tamika G. could perform sedentary work, subject to many postural, environmental hazard, and



                                                   10
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 11 of 14 PageID #: 838




  manual limitations. The ALJ's RFC is supported by substantial evidence, and the ALJ adequately

  explained why controlling weight was not given to Dr. Basom's opinion.

  C.     The ALJ Properly Considered Subjective Symptoms

         Finally, Tamika G. argues the ALJ failed to articulate her application of SSR 16-3p in

  assessing Tamika G.'s symptoms. She does not deny that the ALJ made a valiant attempt to satisfy

  the requirements of SSR 16-3p by including the language of that ruling and sections of discussion

  of activities of daily living and treatment methods. (Filing No. 8 at 32.) However, she argues that

  the ALJ's "justifications in these discussions are faulty and unsupported." Id. In her Objection,

  Tamika G. argues the Magistrate Judge only refers to her activities of daily living and conservative

  care, finding the ALJ’s discussion to be not patently wrong.

         Reviewing courts "may disturb the ALJ's credibility finding only if it is 'patently wrong.'"

  Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Curvin v. Colvin, 778 F.3d 645,

  651 (7th Cir. 2015)). An ALJ's credibility determination is not patently wrong if it cites to specific

  reasons in the record. Burmester, 920 F.3d at 510-11; Hall v. Berryhill, 906 F.3d 640, 644 (7th

  Cir. 2018); Alvarado v. Colvin, 836 F.3d 744, 749 (7th Cir. 2016) (A credibility determination

  "tied to evidence in the record" may not be disturbed as patently wrong.). If a fully favorable

  determination cannot be made based solely on the objective medical evidence, SSR 16-3p directs

  the ALJ to consider "all of the evidence to evaluate the intensity, persistence, and limiting effects

  of an individual's symptoms," including the regulatory factors relevant to a claimant's symptoms,

  such as daily activities, the location, duration, frequency, and intensity of pain or other symptoms,

  factors that precipitate and aggravate the symptoms, the type, dosage, effectiveness, and side

  effects of any medication an individual takes or has taken to alleviate pain or other symptoms; and

  treatment, other than medication, an individual receives or has received for relief of pain or other



                                                   11
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 12 of 14 PageID #: 839




  symptoms. SSR 16-3p (S.S.A Oct. 25, 2017), 2017 WL 5180304, at *6-8; 20 C.F.R. §

  404.1529(c)(3). The ALJ need discuss only the factors "pertinent to the evidence of record." SSR

  16-3p, 2017 WL 5180304, at *8.

         As noted above, the ALJ is instructed to consider a claimant's reported activities. The

  Court agrees with the Magistrate Judge that here, the ALJ's evaluation was not patently wrong. In

  assessing Tamika G.'s credibility, the ALJ not only described her activities of daily living and

  made her symptom evaluation findings after considering the appropriate regulatory factors, but

  she also focused on determining the intensity and persistence of Tamika G.'s symptoms and their

  impact on her functioning. (Filing No. 6-2 at 21-25.) The ALJ considered Tamika G.'s complaint

  of disabling symptoms due to lupus, fibromyalgia, arthritis, and obesity and accessed the impact

  of pain on her functioning. The ALJ considered Tamika G.'s established care with Dr. Basom in

  May 2017, when she told him about her symptoms of joint pain and swelling, swelling in her feet,

  right ankle pain, shortness of breath, and headaches. (Filing No. 6-2 at 22, Filing No. 6-10 at 5.)

  Dr. Basom’s examinations revealed that Tamika G. had right ankle swelling and tenderness, and

  treated her symptoms with steroids and an ankle brace (Filing No. 6-10 at 50.) Tamika G.'s ankle

  was “mostly better” in June 2017, with no pain or instability, and her x-rays were unremarkable.

  Id. Physical examination findings were normal (Filing No. 6-10 at 51.) In July 2017, Tamika G.

  stopped taking Plaquenil because of side effects with her eyes and headaches. (Filing No. 6-10 at

  6, 60.) The ALJ reasonably considered these normal or mildly abnormal objective medical

  findings to evaluate the intensity and persistence of her symptoms.             See 20 C.F.R. §

  404.1529(c)(2). The ALJ also considered Tamika G.'s treatment regimen, which was routine and

  conservative in nature, consisting of various oral medications to relieve symptoms, as well as

  recommendations for injections, home exercises, rest, and braces for the ankle and wrists. (Filing



                                                  12
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 13 of 14 PageID #: 840




  No. 6-2 at 24.) The ALJ also noted that Dr. Basom found Tamika G.'s symptoms responded well

  and improved with treatment Id.

         After evaluating her symptoms, the ALJ limited Tamika G.'s abilities to an extraordinary

  degree based in part on her symptom allegations, and assessed a functional capacity for a reduced

  range of sedentary work that accommodated a variety of postural, environmental hazard, and

  manual limits. (Filing No. 6-2 21-25.) For example, the ALJ considered treatment notes from Dr.

  Basom and Dr. Sahai which documented that a few exacerbations were induced by Tamika G.'s

  light exertion work at the T.J. Maxx retail store, and her condition improved with rest (Filing No.

  6-2 at 25.) The ALJ explained that, for this reason, she limited Tamika G. to sedentary exertion

  work, rather than light. Id. The ALJ also noted that Tamika G.’s improvement with conservative

  treatment and rest, her admitted activities of daily living, and her unremarkable lab tests and

  diagnostic imaging supported the ALJ’s conclusion. Id. Thus, while the ALJ acknowledged that

  Tamika G. experienced some level of symptoms and limitations for a greatly reduced range of

  sedentary work, she was not completely disabled by her symptoms. Id.

         The ALJ also considered Tamika G.’s range of activities despite her symptoms, including

  personal care, preparing simple meals, household chores, shopping in stores, and attending church

  regularly (Filing No. 6-2 at 23-24.)

         Thus, the Court determines the ALJ reasonably considered Tamika G.’s activities,

  medication use, treatment, and other measures for symptom relief when assessing her symptoms.

  Accordingly, remand is not appropriate on this issue.

                                         IV. CONCLUSION

         The Report and Recommendation sets forth in detail an analysis supporting that the ALJ

  adequately assessed all of Tamika G.'s functional limitations, and any error in her analysis of



                                                  13
Case 1:19-cv-01888-TWP-TAB Document 19 Filed 10/26/20 Page 14 of 14 PageID #: 841




  Tamika G.'s headaches was harmless. The ALJ properly considered the medical opinion of treating

  physician Dr. Basom; and did not patently err in her evaluation of Tamika G.'s subjective

  symptoms. As a result, the Court agrees with the Magistrate Judge’s conclusions and finds that

  the ALJ’s decision was supported by substantial evidence at each step of the sequential evaluation

  process and that the ALJ sufficiently explained the bases for each decision. For the reasons stated

  above, Tamika G.'s Objection to the Report and Recommendation, (Filing No. 18), is

  OVERRULED, the Court ADOPTS the Magistrate Judge’s Report and Recommendation, (Filing

  No. 17), and the decision of the Commissioner is AFFIRMED.

         SO ORDERED.

  Date: 10/26/2020




  DISTRIBUTION:

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com

  Catherine Seagle
  SOCIAL SECURITY ADMINISTRATION
  Office of the Regional Chief Counsel, Region V
  catherine.seagle@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                                  14
